Citation Nr: 1039063	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-19 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eligibility Center in Winston-
Salem, 
North Carolina


THE ISSUE

Entitlement to VA home loan benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 19, 1992, to 
November 15, 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 decision of the 
Eligibility Center in Winston-Salem, North Carolina.    

The Veteran presented testimony before the Board in July 2010.  
The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 19, 1992, to 
November 15, 1994, which is less than 24 continuous months.  

2.  There is no indication the Veteran was released from active 
duty prior to completing 24 months of service for a reason for 
which an exception to the 24-month minimum for entitlement to 
loan guaranty eligibility can be made. 

3.  The Veteran did not have six years of honorable service in 
the Army National Guard.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits have 
not been met. 
38 U.S.C.A. §§ 3701, 3702, 5303A, 3702 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable where further assistance would not aid 
the veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

In this case there is no dispute as to the pertinent facts, and 
the law is dispositive of the claim.  Hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Legal Analysis

Entitlement to a certificate of eligibility for loan guaranty 
benefits is dependent upon length of service.  A veteran who 
initially enters service after September 7, 1980, must complete 
either 24 months of continuous active duty, or the full period 
for which the veteran was called or ordered to active duty, 
whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  In 
this case, the Veteran served on active duty from November 19, 
1992, to November 15, 1994, which is less than 24 continuous 
months.  Therefore, he does not meet the basic eligibility 
requirements under 38 U.S.C.A. § 5303A(b)(1).

Certain exceptions to the 24-month rule are enumerated under 38 
U.S.C.A. 
§ 5303A(b), to include instances in which a veteran was released 
from active duty prior to completion of the requisite time period 
due to having incurred or aggravated a disability in the line of 
duty; if discharge or release was for the convenience of the 
government; if discharge or release was due to a medical 
condition that preexisted service but was not service connected; 
or if discharge or release was due to a medical condition that 
was not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with the 
individual's performance of duty.  38 U.S.C.A. § 5303A(3)(F).

The Veteran's DD Form 214 indicates that he received a general 
under honorable conditions discharge by reason of "unsatisfactory 
performance."  This does not fall into one of the enumerated 
exceptions mentioned above.

The term "veteran" also includes an individual who is not 
otherwise eligible for housing benefits and who has completed a 
total service of at least six years in the Selected Reserve and 
following the completion of such service, was discharged from 
service with an honorable discharge.  38 U.S.C.A. 
§ 3701(b)(5)(A).  

NGB Form 22, Record of Separation and Record of Service, shows 
the Veteran had more than six years of service in the Army 
National Guard.  However, after the period of four years, eight 
months, and 2 days of service in the Army National Guard, which 
began in December 1996, the Veteran again received a general 
under honorable conditions discharge for unsatisfactory 
performance.  Thus, his discharge does not meet the requisite 
character of service under 38 U.S.C.A. § 3701(b)(5)(A).  

The Veteran has argued that he was unfairly rushed out of service 
so that he would not get his veterans benefits.  He also 
testified that he should have received a medical discharge for 
problems with a ganglion cyst of his right hand.  He contends the 
military did not want to undertake the paperwork that was 
necessary to process such a discharge.   

The Veteran does not dispute the fact that he had less than 24-
months of continuous service.  Rather, he disputes the timing and 
reasons for his discharge.  These issues, however, should have 
been taken up with the Army Discharge Review Board.  VA does not 
have jurisdiction to change the circumstances and 
characterization of his discharge.  A discharge under honorable 
conditions is binding on the Department of Veterans Affairs as to 
character of discharge.   38 C.F.R. § 3.12.

The law, not the evidence, is dispositive of the outcome of this 
case.  As a matter of law, the Veteran is not eligible for VA 
home loan benefits.  Thus, the claim for eligibility for VA home 
loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Eligibility for VA home loan benefits is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


